      Case 1:20-cv-00651-GLS-DJS Document 28 Filed 06/17/20 Page 1 of 2




                 IN THE UNITED STATES DISTRICT COURT FOR THE
                       NORTHERN DISTRICT OF NEW YORK


REV. STEVEN SOOS,                            )
                                             )
REV. NICHOLAS STAMOS,                        )
                                             )
DANIEL SCHONBRUN,                            )
                                             )
ELCHANAN PERR and                            )
                                             )
MAYER MAYERFELD                              )
                                             )
                      Plaintiffs,            )      Case No. 1:20-cv-0651
            v.                               )
                                             )
ANDREW M. CUOMO, Governor of the )
State of New York, in his official capacity, )
                                             )
LETITIA JAMES, Attorney General of the )
State of New York in her official capacity, )
 and                                         )
                                             )
BILL DE BLASIO, Mayor of the City            )
of New York, in his official capacity,       )
                                             )
                      Defendants.            )




       PLEASE TAKE NOTICE that the undersigned, MICHAEL MCHALE, appears as

counsel for Plaintiffs Rev. Steven Soos, Rev. Nicholas Stamos, Daniel Schonbrun, Elchanan

Perr, and Mayer Mayerfeld, in the above-captioned case, and requests to receive notice of all

docket events via the Electronic Case Filing System.

Date: June 17, 2020

                                             Respectfully submitted,

                                             /s/ Michael G. McHale
                                             Michael G. McHale
                                             10506 Burt Cir. Ste. 110
Case 1:20-cv-00651-GLS-DJS Document 28 Filed 06/17/20 Page 2 of 2




                             Omaha, NE 68114
                             402-501-8586
                             mmchale@thomasmoresociety.org
                             Counsel to the Thomas More Society
                             Counsel for Plaintiffs
